DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  For instance, claim 5 is a duplicate to claim 4.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
method for deblending seismic signals, comprising:
entering as input to a computer recorded signals comprising seismic energy from a plurality of actuations of one or more seismic energy sources;
in the computer, initializing a model of deblended seismic data and a blending matrix;
in the computer, performing a blending matrix inversion using the initialized model, the inversion comprising using a scaled objective function, the inversion constrained by a thresholding operator, the thresholding operator arranged to recover coefficients of the model of the deblended seismic data that are nonzero against a blending noise background;
in the computer, projecting the thresholded model into data space;
at least one of repeating performing the blending matrix inversion if a data residual exceeds a selected threshold and terminating the blending matrix inversion if the data residual is below the selected threshold;
wherein during repeating performing the blending matrix inversion, applying a thresholding schedule; and
in the computer, at least one of storing and displaying an output of the blending matrix inversion when the blending matrix inversion is terminated.”

The limitation of entering recorded signals, initializing a model, performing inversion, projecting the threshold model into data space, repeating performing inversion, terminating inversion, applying a thresholding schedule steps, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation of mathematical modeling/calculating, then it falls within the “Mathematical Concepts” grouping of abstract idea; for instance, dependent claim 6 reciting a mathematical equation/formula, and dependent claims 2-5 and 7-14 reciting mathematical manipulation/transforming.  Accordingly, the claim recites an abstract idea.
in bold italics) recited at a high level of generality, e.g., using a generic computer performing generic computer functions of entering recorded signals, initializing a model, performing inversion, projecting the threshold model into data space, repeating performing inversion, terminating inversion, applying a thresholding schedule amount to no more than mere instructions to apply the exception using a generic computer component, and does not impose any meaningful limits on practicing the abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because storing and displaying an output which are insignificant post extra-solution activities as disclosed in Baardman reference hereinbelow.  Hence, the claim is not patent eligible.

Dependent claims 2-14 are directed to mathematical modeling/calculation, which do not result in the claims as a whole amounting to significantly more than the judicial exception.

Claim 15 recites:
“A method for seismic surveying, comprising:
actuating at least one seismic energy source such that energy from different actuations of the at least one source is present in at least one recording of seismic signals detected in response to the actuations of the at least one seismic energy source;
entering as input to a computer recorded signals of the detected seismic energy;
in the computer, initializing a model of deblended seismic data and a blending matrix;
in the computer, performing a blending matrix inversion using the initialized model, the inversion comprising using a scaled objective function, the inversion constrained by a thresholding operator, the thresholding operator arranged to recover coefficients of the model of the deblended seismic data that are nonzero against a blending noise background;
projecting the thresholded model into data space;
repeating performing the blending matrix inversion if a data residual exceeds a selected threshold and terminating the blending matrix inversion if the data residual is below the selected threshold;
wherein during repeating performing the blending matrix inversion, applying a thresholding schedule; and
in the computer, at least one of storing and displaying an output of the blending matrix inversion when the blending matrix inversion is terminated.”

The limitation of entering recorded signals, initializing a model, performing inversion, projecting the threshold model into data space, repeating performing inversion, terminating inversion, applying a thresholding schedule steps, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation of mathematical modeling/calculating, then it falls within the “Mathematical Concepts” grouping of abstract idea; for instance, dependent claim 19 reciting a mathematical equation/formula, and dependent claims 16-18 and 20-27 reciting mathematical manipulation/transforming.  Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application because the steps above (in bold italics) recited at a high level of generality, e.g., using a generic computer performing generic computer functions of entering recorded signals, initializing a model, performing inversion, projecting the threshold model into data space, repeating performing inversion, terminating inversion, applying a thresholding schedule amount to no more than mere instructions to apply the exception using a generic computer component, and does not impose any meaningful limits on practicing the abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because actuating at least one seismic energy source, which is insignificant extra-solution activity, which is well-understood, routine and storing and displaying an output which are insignificant post extra-solution activities as disclosed in Baardman reference.  Hence, the claim is not patent eligible.

Dependent claims 16-27 are directed to mathematical modeling/calculation, which do not result in the claims as a whole amounting to significantly more than the judicial exception.

Claims 1-27 are therefore not drawn to eligible subject matter as they are directed to an abstract idea.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-8, 10, 15-18, 20-21, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baardman (US Pub. No. 2015/0241587 A1) – provided in IDS filed on 11/25/2019.
Referring to claim 1, Baardman discloses a method for deblending seismic signals (Abstract), comprising:
entering as input to a computer recorded signals comprising seismic energy from a plurality of actuations of one or more seismic energy sources (para. [0026]-[0027]; Figure 2);
in the computer, initializing a model of deblended seismic data and a blending matrix (para. [0043]-[0048]; Equations 2 & 4; Figure 8);
para. [0050]-[0060]; Equation 4-8), the inversion comprising using a scaled objective function, the inversion constrained by a thresholding operator (para. [0062], [0064]-[0065]), the thresholding operator arranged to recover coefficients of the model of the deblended seismic data that are nonzero against a blending noise background (para. [0068]);
in the computer, projecting the thresholded model into data space (para. [0061]-[0065]);
at least one of repeating performing the blending matrix inversion if a data residual exceeds a selected threshold and terminating the blending matrix inversion if the data residual is below the selected threshold (para. [0066]-[0071]);
wherein during repeating performing the blending matrix inversion, applying a thresholding schedule (para. [0066]-[0071]); and
in the computer, at least one of storing and displaying an output of the blending matrix inversion when the blending matrix inversion is terminated (para. [0072]-[0073]; Figures 13 & 14A-14C). 
As to claim 15, Baardman discloses a method for seismic surveying (Abstract), comprising:
actuating at least one seismic energy source such that energy from different actuations of the at least one source is present in at least one recording of seismic signals detected in response to the actuations of the at least one seismic energy source (para. [0020]-[0023], Figures 1A-1B; [0026]-[0027], Figure 2);
entering as input to a computer recorded signals of the detected seismic energy (para. [0026]-[0027]; Figure 2);
in the computer, initializing a model of deblended seismic data and a blending matrix (para. [0043]-[0048]; Equations 2 & 4; Figure 8);
para. [0050]-[0060]; Equation 4-8), the inversion comprising using a scaled objective function, the inversion constrained by a thresholding operator (para. [0062], [0064]-[0065]), the thresholding operator arranged to recover coefficients of the model of the deblended seismic data that are nonzero against a blending noise background (para. [0068]);
in the computer, projecting the thresholded model into data space (para. [0061]-[0065]);
at least one of repeating performing the blending matrix inversion if a data residual exceeds a selected threshold and terminating the blending matrix inversion if the data residual is below the selected threshold (para. [0066]-[0071]);
wherein during repeating performing the blending matrix inversion, applying a thresholding schedule (para. [0066]-[0071]); and
in the computer, at least one of storing and displaying an output of the blending matrix inversion when the blending matrix inversion is terminated (para. [0072]-[0073]; Figures 13 & 14A-14C). 
Referring to claims 2 and 16, Baardman discloses a method for deblending seismic signals/method for seismic surveying (Abstract), wherein the thresholding of the model is performed in overlapping sub-volumes or N-dimensional windows of predetermined size, the individual results of the thresholding in sub-volumes or N-dimensional windows are linearly recombined (para. [0027], [0068]-[0071]). 
As to claims 3 and 17, Baardman discloses a method for deblending seismic signals/method for seismic surveying (Abstract), wherein a thresholding function comprises quadratic thresholding (para. [0027], [0068]-[0071]). 
Referring to claims 4, 5, and 18, Baardman discloses a method for deblending seismic signals/method for seismic surveying (Abstract), wherein a thresholding function comprises a smooth function with continuous first and second derivatives in the region above the threshold level (e.g., tau-p filter – para. [0068]). 
Abstract), wherein the thresholding schedule comprises lowering the value of the threshold exponentially to zero (para. [0049], [0064]; Equation 3). 
Referring to claims 8 and 21, Baardman discloses a method for deblending seismic signals/method for seismic surveying (Abstract), wherein an N-dimensional transform for the thresholding comprises a Fourier transform (para. [0075]). 
As to claims 10 and 23, Baardman discloses a method for deblending seismic signals/method for seismic surveying (Abstract), wherein an N-dimensional transform for the thresholding comprises a tau-p transform (e.g., tau-p filter – para. [0068]). 
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11-12, 14, 22, 24-25, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baardman as applied to claims 1 and 15 above, and further in view of Poole (US Pub. No. 2013/0176819 A1).

In regard claims 9, 11-12, 14, 22, 24-25, and 27, Baardman does not expressively disclose:
an N-dimensional transform for the thresholding comprises a curvelet transform as cited in claims 9 and 22;
claims 11 and 24; 
an N-dimensional transform for the thresholding comprises a hyperbolic radon transform as cited in claims 12 and 25;
an N-dimensional transform for the thresholding is based upon at least one of the following functions: Activelet, AMlet, Armlet, Bandlet, Barlet, Bathlet, Beamlet, Binlet, Bumplet, Brushlet, Caplet, Camplet, Chirplet, Chordlet, Circlet, Coiflet, Contourlet, Cooklet, Craplet, Cubelet, CURElet, Daublet, Directionlet, Dreamlet, Edgelet, FAMlet, FLaglet, Flatlet, Fourierlet, Framelet, Fresnelet, Gaborlet, GAMlet, Gausslet, Graphlet, Grouplet, Haarlet, Haardlet, Heatlet, Hutlet, Hyperbolet, Icalet (Icalette), Interpolet, Loglet, Marrlet, MIMOlet, Monowavelet, Morelet, Morphlet, Multiselectivelet, Multiwavelet, Needlet, Noiselet, Ondelette, Ondulette, Prewavelet, Phaselet, Planelet, Platelet, Purelet, QVlet, Radonlet, RAMlet, Randlet, Ranklet, Ridgelet, Riezlet, Ripplet (original, type-I and II), Scalet, S2let, Seamlet, Seislet (), Shadelet, Shapelet, Shearlet, Sinclet, Singlet, Slantlet, Smoothlet, Snakelet, SOHOlet, Sparselet, Spikelet, Splinelet, Starlet, Steerlet, Stockeslet, SURE-let (SURElet), Surfacelet, Surflet, Symmlet, S2let, Tetrolet, Treelet, Vaguelette, Wavelet-Vaguelette, Wavelet, Warblet, Warplet, Wedgelet, Xlet as cited in claims 14 and 27.
Poole, in a same field of endeavor, discloses that it is known in the art to provide:
an N-dimensional transform for the thresholding comprises a curvelet transform as cited in claims 9 and 22 (para. [0040], [0044]);
an N-dimensional transform for the thresholding comprises a parabolic radon transform as cited in claims 11 and 24 (para. [0040], [0044]); 
an N-dimensional transform for the thresholding comprises a hyperbolic radon transform as cited in claims 12 and 25 (para. [0040], [0044]);
an N-dimensional transform for the thresholding is based upon at least one of the following functions: Activelet, AMlet, Armlet, Bandlet, Barlet, Bathlet, Beamlet, Binlet, Seislet, Shadelet, Shapelet, Shearlet, Sinclet, Singlet, Slantlet, Smoothlet, Snakelet, SOHOlet, Sparselet, Spikelet, Splinelet, Starlet, Steerlet, Stockeslet, SURE-let (SURElet), Surfacelet, Surflet, Symmlet, S2let, Tetrolet, Treelet, Vaguelette, Wavelet-Vaguelette, Wavelet, Warblet, Warplet, Wedgelet, Xlet as cited in claims 14 and 27 (para. [0040], [0044]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to apply the teachings of Poole into Baardman reference for reducing computational costs when the number of sources increases, which reduces a ratio of coherent energy to cross-talk, making coherent signal extraction with the sparse inversion less effective; and the shot interval increases, which reduces coherence in common channel gathers and makes signal extraction more difficult.  This method for improving was within the ordinary ability of one of ordinary skill in the art based on the teachings of Poole.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Baardman and Poole to obtain the invention as specified in claims 9, 11-12, 14, 22, 24-25, and 27. 
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baardman as applied to claims 1 and 15 above, and further in view of “Deblending by Iterative Orthogonalization and Seislet Thresholding”, Chen et al. (referred hereafter Chen et al.).

In regard claims 6 and 19, Baardman does not expressively disclose:
a thresholding function comprises a function of the form:

    PNG
    media_image1.png
    85
    259
    media_image1.png
    Greyscale

for n > 1, and wherein T represents a thresholding function, τ represents the threshold value, and x represents a coefficient.
Chen et al., in a same field of endeavor, disclose that it is known in the art to provide:
a thresholding function comprises a function of the form:

    PNG
    media_image1.png
    85
    259
    media_image1.png
    Greyscale

for n > 1, and wherein T represents a thresholding function, τ represents the threshold value, and x represents a coefficient (page 54, Iterative Seislet Thresholding section; Equations 3-5).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to apply the teachings of Chen et al. into Baardman reference for retrieving the leakage energy in the blending noise after thresholding such that the data misfit during the initial iterations can be decreased significantly and thus the convergence can be accelerated.  This 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Baardman and Chen et al. to obtain the invention as specified in claims 6 and 19. 
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baardman as applied to claims 1 and 15 above, and further in view of “Combined Focal and Coherency-Based Deblending Strategy”, Kontakis et al. (referred hereafter Kontakis et al.).
In regard claims 13 and 26, Baardman does not expressively disclose:
an N-dimensional transform for the thresholding comprises a single or double focal transform.
Kontakis et al. disclose that it is known in the art to provide:
an N-dimensional transform for the thresholding comprises a single or double focal transform (e.g., δXK – Equations 1-3; page 2, 1st col., line 1 to page 3, 1st col., last para.).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to apply the teachings of Kontakis et al. into Baardman reference for focal transform-
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Baardman and Kontakis et al. to obtain the invention as specified in claims 13 and 26. 
Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 14-22, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Deblending by Iterative Orthogonalization and Seislet Thresholding”, Chen et al. (referred hereafter Chen et al.).
Referring to claim 1, Chen et al. disclose a method for deblending seismic signals (Summary), comprising:
entering as input to a computer recorded signals comprising seismic energy from a plurality of actuations of one or more seismic energy sources (page 53, Introduction section; page 53, Deblending Via Shaping Regularization: 1st para.;  page 55, Examples section);
in the computer, initializing a model of deblended seismic data and a blending matrix (pages 53-54, Deblending Via Shaping Regularization section; Equation 1-2);
e.g., thresholding operator Tτn), the thresholding operator arranged to recover coefficients of the model of the deblended seismic data that are nonzero against a blending noise background (page 54, Iterative Seislet Thresholding section, Equations 3-5; page 54, Iterative Orthogonalization section, Equations 6-10; Figures 1-2 & 6);
in the computer, projecting the thresholded model into data space (page 54, Iterative Orthogonalization section, Equations 6-10);
at least one of repeating performing the blending matrix inversion if a data residual exceeds a selected threshold and terminating the blending matrix inversion if the data residual is below the selected threshold (page 54, Iterative Seislet Thresholding section, Equations 3-5; page 54, Iterative Orthogonalization section, Equations 6-10);
wherein during repeating performing the blending matrix inversion, applying a thresholding schedule (pages 53-54, Deblending Via Shaping Regularization section); and
in the computer, at least one of storing and displaying an output of the blending matrix inversion when the blending matrix inversion is terminated (Figures 1-2 & 6). 
As to claim 15, Chen et al. disclose a method for seismic surveying (Summary), comprising:
actuating at least one seismic energy source such that energy from different actuations of the at least one source is present in at least one recording of seismic signals detected in response to the actuations of the at least one seismic energy source (page 53, Introduction section; page 53, Deblending Via Shaping Regularization: 1st para.;  page 55, Examples section);
entering as input to a computer recorded signals of the detected seismic energy (page 53, Introduction section; page 53, Deblending Via Shaping Regularization: 1st para.;  page 55, Examples section);
in the computer, initializing a model of deblended seismic data and a blending matrix (pages 53-54, Deblending Via Shaping Regularization section; Equation 1-2);
e.g., thresholding operator Tτn), the thresholding operator arranged to recover coefficients of the model of the deblended seismic data that are nonzero against a blending noise background (page 54, Iterative Seislet Thresholding section, Equations 3-5; page 54, Iterative Orthogonalization section, Equations 6-10; Figures 1-2 & 6);
in the computer, projecting the thresholded model into data space (page 54, Iterative Orthogonalization section, Equations 6-10);
repeating performing the blending matrix inversion if a data residual exceeds a selected threshold and terminating the blending matrix inversion if the data residual is below the selected threshold (page 54, Iterative Seislet Thresholding section, Equations 3-5; page 54, Iterative Orthogonalization section, Equations 6-10);
wherein during repeating performing the blending matrix inversion, applying a thresholding schedule (pages 53-54, Deblending Via Shaping Regularization section); and
in the computer, at least one of storing and displaying an output of the blending matrix inversion when the blending matrix inversion is terminated (Figures 1-2 & 6). 
Referring to claims 2 and 16, Chen et al. disclose a method for deblending seismic signals/method for seismic survey (Summary), wherein the thresholding of the model is performed in overlapping sub-volumes or N-dimensional windows of predetermined size, the individual results of the thresholding in sub-volumes or N-dimensional windows are linearly recombined (page 54, Iterative Seislet Thresholding section, Equations 3-5; page 54, Iterative Orthogonalization section, Equations 6-10). 
As to claims 3 and 17, Chen et al. disclose a method for deblending seismic signals/method for seismic survey (Summary), wherein a thresholding function comprises quadratic thresholding (page 54, Iterative Seislet Thresholding section, Equations 3-5; page 54, Iterative Orthogonalization section, Equations 6-10). 
Summary), wherein a thresholding function comprises a smooth function with continuous first and second derivatives in the region above the threshold level (page 54, Iterative Orthogonalization section, Equations 6-10). 
As to claims 6 and 19, Chen et al. disclose a method for deblending seismic signals/method for seismic survey (Summary), wherein a thresholding function comprises a function of the form:

    PNG
    media_image1.png
    85
    259
    media_image1.png
    Greyscale

for n > 1, and wherein T represents a thresholding function, τ represents the threshold value, and x represents a coefficient (page 54, Iterative Seislet Thresholding section, Equations 3-5). 
Referring to claims 7 and 20, Chen et al. disclose a method for deblending seismic signals/method for seismic survey (Summary), wherein the thresholding schedule comprises lowering the value of the threshold exponentially to zero (pages 55-56, Examples section; Equation 11). 
As to claims 8 and 21, Chen et al. disclose a method for deblending seismic signals/method for seismic survey (Summary), wherein an N-dimensional transform for the thresholding comprises a Fourier transform (e.g., f-k filter/thresholding – Figures 3-5; pages 55-56, Examples section). 
Referring to claims 9 and 22, Chen et al. disclose a method for deblending seismic signals/method for seismic survey (Summary), wherein an N-dimensional transform for the thresholding comprises a curvelet transform (e.g., seislet transform - page 54, Iterative Seislet Thresholding section). 
As to claims 14 and 27, Chen et al. disclose a method for deblending seismic signals/method for seismic survey (Summary), wherein an N-dimensional transform for the Seislet, Shadelet, Shapelet, Shearlet, Sinclet, Singlet, Slantlet, Smoothlet, Snakelet, SOHOlet, Sparselet, Spikelet, Splinelet, Starlet, Steerlet, Stockeslet, SURE-let (SURElet), Surfacelet, Surflet, Symmlet, S2let, Tetrolet, Treelet, Vaguelette, Wavelet-Vaguelette, Wavelet, Warblet, Warplet, Wedgelet, Xlet (page 54, Iterative Seislet Thresholding section, Equations 3-5; page 54, Iterative Orthogonalization section, Equations 6-10; Figures 1-2). 
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. as applied to claims 1 and 15 above, and further in view of Baardman (US Pub. No. 2015/0241587 A1) – provided in IDS filed on 11/25/2019.
In regard claims 10 and 23, Chen et al. do not expressively disclose:


Baardman, in a same field of endeavor, discloses that it is known in the art to provide:
an N-dimensional transform for the thresholding comprises a tau-p transform (e.g., tau-p filter – para. [0068]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to apply the teachings of Baardman et al. into Chen et al. reference for reducing computational costs when the number of sources increases, which reduces a ratio of coherent energy to cross-talk, making coherent signal extraction with the sparse inversion less effective; and the shot interval increases, which reduces coherence in common channel gathers and makes signal extraction more difficult.  This method for improving was within the ordinary ability of one of ordinary skill in the art based on the teachings of Baardman.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Chen et al. and Baardman to obtain the invention as specified in claims 10 and 23. 
Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. as applied to claims 1 and 15 above, and further in view of Poole (US Pub. No. 2013/0176819 A1).


an N-dimensional transform for the thresholding comprises a parabolic radon transform as cited in claims 11 and 24; 
an N-dimensional transform for the thresholding comprises a hyperbolic radon transform as cited in claims 12 and 25.
Poole, in a same field of endeavor, discloses that it is known in the art to provide:
an N-dimensional transform for the thresholding comprises a parabolic radon transform as cited in claims 11 and 24 (para. [0040], [0044]); 
an N-dimensional transform for the thresholding comprises a hyperbolic radon transform as cited in claims 12 and 25 (para. [0040], [0044]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to apply the teachings of Poole into Chen et al. reference for reducing computational costs when the number of sources increases, which reduces a ratio of coherent energy to cross-talk, making coherent signal extraction with the sparse inversion less effective; and the shot interval increases, which reduces coherence in common channel gathers and makes signal extraction more difficult.  This method for improving was within the ordinary ability of one of ordinary skill in the art based on the teachings of Poole.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Chen et al. and Poole to obtain the invention as specified in claims 11-12, and 24-25. 
Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. as applied to claims 1 and 15 above, and further in view of “Combined Focal and Coherency-Based Deblending Strategy”, Kontakis et al. (referred hereafter Kontakis et al.).
In regard claims 13 and 26, Chen et al. do not expressively disclose:
an N-dimensional transform for the thresholding comprises a single or double focal transform.
Kontakis et al. disclose that it is known in the art to provide:
an N-dimensional transform for the thresholding comprises a single or double focal transform (e.g., δXK – Equations 1-3; page 2, 1st col., line 1 to page 3, 1st col., last para.).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to apply the teachings of Kontakis et al. into Chen et al. reference for focal transform-based deblending to both sources and receivers such that reflection information can be sparsely represented and thereby separated in the focal domain from blending noise.  This method for improving was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kontakis et al..
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Chen et al. and Kontakis et al. to obtain the invention as specified in claims 13 and 26. 
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864